                       1   DAVID L. ANDERSON (CABN 149604)
                           United States Attorney
                       2   CYNTHIA L. STIER (DCBN 423256)
                           Assistant United States Attorney
                       3   Tax Division
                           450 Golden Gate Avenue
                       4   San Francisco, California 94546
                           Telephone: (415) 436-7000
                       5
                           Attorneys for the United States of America
                       6

                       7    DLA PIPER LLP (US)
                            DAVID F. GROSS (CABN 083547)
                       8    david.gross@dlapiper.com
                            HENRY CHENG (CABN 267578)
                       9    henry.cheng@dlapiper.com
                            555 Mission Street, Suite 2400
                      10    San Francisco, California 94105-2933
                            Telephone:    415.836.2500
                      11    Facsimile:    415.836.2501

                      12    Attorneys for Defendants
                            MEDIA RIGHTS TECHNOLOGIES, INC.
                      13    and HANK RISAN

                      14                                UNITED STATES DISTRICT COURT
                      15                            NORTHERN DISTRICT OF CALIFORNIA
                      16                                      OAKLAND DIVISION
                      17

                      18    UNITED STATES OF AMERICA,                    CASE NO. 4:18-cv-05293 HSG
                      19                       Plaintiff,                STIPULATION AND ORDER TO
                                                                         CONTINUE STATUS
                      20    v.                                           CONFERENCE
                      21    MEDIA RIGHTS TECHNOLOGIES, INC.              DATE: March 3, 2020
                            and HANK RISAN,                              TIME: 2:00 PM
                      22
                                               Defendants.
                      23

                      24

                      25          Plaintiff UNITED STATES OF AMERICA and Defendants MEDIA RIGHTS

                      26   TECHNOLOGIES, INC. and HANK RISAN by and through their counsel of record, hereby

                      27   stipulate and agree as follows:

                      28
DLA P I PER LLP (US)
    SAN FRA NCI SCO                                                     STIPULATION TO CONTINUE STATUS CONFERENCE
                                                                                           CASE NO. 4:18-CV-05293 HSG
                           WEST\289324503.1
                       1           WHEREAS, the parties filed a Joint Status Report on January 23, 2019;

                       2           WHEREAS, the parties were served on January 24, 2020 with the Clerk’s Notice Setting

                       3   Further Case Management Conference for March 3, 2020, at 2:00 p.m.

                       4           WHEREAS, counsel for Defendants was previously and is scheduled to be in Chicago, IL,

                       5   for a separate matter on March 3, 2020;

                       6           WHEREAS, the parties continue to pursue discussions regarding a potential settlement or

                       7   early resolution of this matter.

                       8           NOW THEREFORE, Plaintiff UNITED STATES OF AMERICA and Defendants

                       9   MEDIA RIGHTS TECHNOLOGIES, INC. and HANK RISAN hereby stipulate that the date for

                      10   the Status Conference be continued from March 3, 2020 to March 10, 2020 at 2:00 p.m.

                      11

                      12    Dated: February 6, 2020                               Dated February 6, 2020
                      13
                            DAVID L. ANDERSON                                     DLA PIPER LLP (US)
                      14    United States Attorney
                      15

                      16    By: _/s/ CYNTHIA STIER __________                     By: _/s/ DAVID GROSS
                                CYNTHIA STIER                                        DAVID F. GROSS
                      17        Assistant United States Attorney                     Attorneys for Defendants
                                Tax Division                                         MEDIA RIGHTS TECHNOLOGIES,
                      18        Attorneys for The United States                      INC. and HANK RISAN
                      19

                      20
                                                                          ORDER
                      21
                                              It is so ordered except March 10th will be set for a further case
                      22
                                   management conference.
                      23

                      24   Date:     2/6/2020                                    _____________________________
                                                                               HONORABLE HAYWOOD S. GILLIAM, JR.
                      25

                      26

                      27

                      28
DLA P I PER LLP (US)
    SAN FRA NCI SCO                             -2-                             STIPULATION TO CONTINUE STATUS CONFERENCE
                                                                                                   CASE NO. 4:18-CV-05293 HSG
                           WEST\289324503.1
